EXHIBIT EXECUTION COPY EXCHANGE AGREEMENT by and between MIDWEST BANC HOLDINGS, INC. AND THE UNITED STATES DEPARTMENT OF THE TREASURY Dated as of February 25, 2010 TABLE OF CONTENTS Page ARTICLE I THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES T PREFERRED STOCK Section 1.1 The Capital Securities. 1 Section 1.2 The Closing. 1 Section 1.3 Interpretation. 3 ARTICLE II EXCHANGE Section 2.1 Exchange; Dividend Exchange. 3 Section 2.2 Exchange Documentation. 4 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Existence and Power. 4 Section 3.2 Authorization and Enforceability. 4 Section 3.3 Capital Securities and Underlying Common Shares. 5 Section 3.4 Amended Warrant and Warrant Shares. 5 Section 3.5 Non-Contravention. 5 Section 3.6 Anti-Takeover Provisions and Rights Plan. 6 Section 3.7 No Company Material Adverse Effect. 6 Section 3.8 Offering of Securities. 6 Section 3.9 Brokers and Finders. 6 ARTICLE IV COVENANTS Section 4.1 Commercially Reasonable Efforts. 7 Section 4.2 Expenses. 8 Section 4.3 Exchange Listing. 8 Section 4.4 Access, Information and Confidentiality. 8 Section 4.5 Executive Compensation. 8 Section 4.6 Certain Notifications Until Closing. 9 Section 4.7 Sufficiency of Authorized Common Stock. 10 Section 4.8 Monthly Lending Reports. 10 ARTICLE V ADDITIONAL AGREEMENTS Section 5.1 Unregistered Capital Securities 10 Section 5.2 Legend. 10 Section 5.3 Certain Transactions. 11 Section 5.4 Transfer of Capital Securities; Underlying Common Shares and Warrant Shares. 11 ii Section 5.5 Registration Rights. 11 Section 5.6 Voting Rights. 11 Section 5.7 Restriction on Dividends and Repurchases. 12 Section 5.8 Repurchase of Investor Securities. 13 Section 5.9 Qualified Equity Offering. 13 Section 5.10 Bank or Thrift Holding Company Status. 13 Section 5.11 Compliance with Employ American Workers Act. 14 ARTICLE VI MISCELLANEOUS Section 6.1 Termination. 14 Section 6.2 Survival of Representations and Warranties. 14 Section 6.3 Amendment. 14 Section 6.4 Waiver of Conditions. 15 Section 6.5 Governing Law; Submission to Jurisdiction, Etc. 15 Section 6.6 Notices. 15 Section 6.7 Definitions. 16 Section 6.8 Assignment. 17 Section 6.9 Severability. 17 Section 6.10 No Third-Party Beneficiaries. 17 Section 6.11 Entire Agreement, Etc. 17 Section 6.12 Counterparts and Facsimile. 17 Section 6.13 Specific Performance. 17 LIST OF ANNEXES ANNEX A: FORM OF AMENDED WARRANT ANNEX B: FORM OF NEW CERTIFICATE OF DESIGNATIONS ANNEX C: FORM OF OPINION OF VEDDER PRICE P.C. ANNEX D: FORM OF WAIVER LIST OF SCHEDULES SCHEDULE A: CAPITALIZATION SCHEDULE B: COMPANY MATERIAL ADVERSE EFFECT (The Company agrees to furnish supplementally a copy of any omitted schedule or similar attachment to the Commission upon request.) iii Defined Terms Affiliate Section 6.7(b) Agreement Preamble Amended Warrant Preamble Benefit Plans Section 1.2(d)(x) Business Combination Section 5.6(c) Capital Securities Recitals Capitalization Date Section 3.1(b) Charter Section 1.2(d)(vi) Closing Section 1.2(a) Closing Date Section 1.2(a) Common Stock Section 1.2(d)(i) Common Stockholder Proposals Section 4.1(b) Company Preamble Company Material Adverse Effect Section 6.7(c) Company Subsidiaries Section 4.4(a) Compensation Regulations Section 1.2(d)(x) Designated Matters Section 5.6(c) Dividend Exchange Section 2.1(b) EAWA Section 5.11 EESA Section 1.2(d)(x) Exchange Recitals Governmental Entities Section 1.2(c) Information Section 4.4(c) Investor Preamble Junior Stock Section 5.7(c) New Certificate of Designations Section 1.2(d)(vi) Old Warrant Recitals Parity Stock Section 5.7(c) Permitted Repurchases Section 5.7(a)(ii) Preferred Stockholder Proposal Section 4.1(b) Previously Disclosed Section 6.7(d) Relevant Period Section 1.2(d)(x) SEC Section 1.2(d)(i) Section 4.5 Employee Section 4.5(b) Securities Purchase Agreement Recitals Senior Executive Officers Section 1.2(d)(x) Series A Exchange Section 1.2(d)(i) Series A Preferred Stock Section 1.2(d)(i) Series T Preferred Stock Recitals Series T Shares Section 2.1(a) Share Dilution Amount Section 5.7(a)(ii) Transfer Section 5.4 Underlying Common Shares Section 1.2(d)(ii) Warrant Shares Section 3.2(a) iv EXCHANGE AGREEMENT, dated as of February 25, 2010 (this “Agreement”) by and between Midwest Banc Holdings, Inc., a Delaware corporation (the “Company”) and the United States Department of the Treasury (the “Investor”). All capitalized terms used herein and not otherwise defined shall have the respective meanings ascribed to them in the Securities Purchase Agreement. BACKGROUND WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 84,784 shares of the Company’s preferred stock designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series T”, having a liquidation amount of $1,000 per share (the “Series T Preferred Stock”); WHEREAS, the Company issued the Series T Preferred Stock pursuant to that certain Securities Purchase Agreement – Standard Terms incorporated into a Letter Agreement, dated as of December 5, 2008, as amended from time to time, between the Company and the Investor (the “Securities Purchase Agreement”); WHEREAS, the Company and the Investor desire (i) to exchange 84,784 newly issued Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series G of the Company (the “Capital Securities”), with a liquidation amount of $1,000per share, for the 84,784 shares of the Series T Preferred Stock beneficially owned and held by the Investor, and (ii) to amend the terms of that certain warrant, dated December 5, 2008, to purchase 4,282,020 shares of Common Stock granted by the Company for the benefit of the Investor (the “Old Warrant”) pursuant to an amended and restated warrant to purchase 4,282,020 shares of Common Stock, in substantially the form attached hereto as Annex A (the “Amended Warrant”), on the terms and subject to the conditions set forth herein (the “Exchange”); NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: ARTICLE I THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES T PREFERRED STOCK Section 1.1The Capital Securities. The Capital Securities are being issued to the Investor in the Exchange pursuant to Article II hereof. The shares of Series T Preferred Stock exchanged for the Capital Securities pursuant to Article II hereof are being reacquired by the Company and shall have the status of authorized but unissued shares of preferred stock of the Company undesignated as to series and may be designated or redesignated and issued or reissued, as the case may be, as part of any series of preferred stock of the Company; provided that such shares shall not be reissued as shares of Series T Preferred Stock. Section 1.2The Closing. (a)The closing of the Exchange (the “Closing”) will take place at the offices of Vedder Price P.C., 222 North LaSalle Street, Suite 2600, Chicago, Illinois 60160, at 9:00 a.m., CST on the first business day immediately following the day on which all of the conditions set forth in Sections 1.2(c) and (d) are satisfied or waived (other than those conditions that by their terms must be satisfied on the Closing Date, but subject to the satisfaction or waiver of those conditions), or at such other place, time and date as shall be agreed between the Company and the Investor. The time and date on which the Closing occurs is referred to in this Agreement as the “Closing Date”. (b)Subject to the fulfillment or waiver of the conditions to the Closing in this Section 1.2, at the Closing (i) the Company will deliver the Capital Securities to the Investor, as evidenced by one or more certificates dated the Closing Date and registered in the name of the Investor or its designee(s) and (ii) the Investor will deliver the certificate representing the Series T Shares to the Company. 1 (c)The respective obligations of each of the Investor and the Company to consummate the Exchange are subject to the fulfillment (or waiver by the Company and the Investor, as applicable) prior to the Closing of the conditions that (i) any approvals or authorizations of all United States and other governmental, regulatory or judicial authorities (collectively, “Governmental Entities”) required for the consummation of the Exchange shall have been obtained or made in form and substance reasonably satisfactory to each party and shall be in full force and effect and all waiting periods required by United States and other applicable law, if any, shall have expired and (ii) no provision of any applicable United States or other law and no judgment, injunction, order or decree of any Governmental Entity shall prohibit consummation of the Exchange as contemplated by this Agreement. (d)The obligation of the Investor to consummate the Exchange is also subject to the fulfillment (or waiver by the Investor) at or prior to the Closing of each of the following conditions: (i)the Securities and Exchange Commission (“SEC”) shall have declared effective the Company’s Form S-4 Registration Statement (Registration
